Citation Nr: 1020808	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury, to include degenerative arthritis of the first 
metatarsophalangeal (MP) joint. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran's May 2006 claim was for service connection for a 
"left foot condition" that he related to injury during 
service.  The RO denied service connection for degenerative 
arthritis of the first MP joint for the left foot (claimed as 
left foot condition).  As the Veteran's May 2006 claim 
specified that he was seeking service connection for a left 
foot condition and his statements received in August and 
September 2008 indicated that he was seeking service 
connection for any current left foot disabilities resulting 
from his in-service foot injury, the Board has re-
characterized the issue on appeal as entitlement to service 
connection for residuals of a left foot injury, to include 
degenerative arthritis of the first MP joint. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he incurred a permanent disability 
of the left foot as a result of an injury during active duty 
service.  Service treatment records contain a notation in 
December 1972 that the Veteran had hurt his left leg; there 
is also what appears to be a reference to injury of the left 
foot.  An X-ray of the left foot and ankle obtained at that 
time was interpreted as showed aseptic necrosis of the convex 
surface of the talus.  The service treatment records contain 
no further reference to left foot injury, and the Veteran's 
lower extremities were found to be normal during the February 
1973 separation examination.  

The post-service medical evidence establishes that the 
Veteran complained to his private and VA physicians in May 
1975 of pain in his left foot stemming from an in-service 
injury.  The report of x-rays of the left foot obtained in 
May 1975 contains the conclusion that there was no definite 
evidence of fracture of the bones of the left foot. 

The report of a February 2007 VA examination refers to review 
of the Veteran's medical records, but not of the claims 
folder.  X-rays of the left foot were interpreted as showing 
findings compatible with inflammatory disease; an early 
bunion could not be excluded.  The examination report 
contains a diagnosis of degenerative arthritis of the left 
first MP joint.  No medical opinion was requested or 
provided.  

VA is obliged to provide an examination when the record (1) 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; (2) 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and (3) 
does not contain sufficient information to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The type of evidence that 
indicates that a current disability "may be associated" 
with military service include, but is not limited to, 
credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record contains some evidence that the Veteran's current 
foot complaints may be associated with his in-service injury.  
He submitted information from the internet pertaining to 
aseptic necrosis, which included information, concerning 
possible complications, that advanced aseptic necrosis can 
lead to osteoarthritis.  The Veteran also reported continuity 
of symptoms since service in his April 2007 notice of 
disagreement.  Hence, an opinion is required by the duty to 
assist.  As noted above, however, the February 2007 VA 
examination report did not include a medical opinion.  When 
VA undertakes to provide the Veteran with a VA examination, 
the Board must ensure that such an examination is adequate.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
Therefore, the Veteran should be given a new VA examination 
to determine the nature and etiology of any current left foot 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of any current left 
foot condition.  

The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran and reviewing 
the claims folder, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any current 
diagnosed left foot disability is related 
to any incident of the Veteran's active 
duty service, including the injury to his 
left foot or leg and reference to x-ray 
evidence of aseptic necrosis of the talus 
in December 1972.  The examiner should 
provide a rationale for any stated 
opinion.

2.  The claim should then be 
readjudicated.  If the claim remains 
denied, the AOJ should issue a SSOC to 
the Veteran and his representative before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


